 Case 2:19-cv-00608-CAS-AFM Document 38 Filed 02/26/20 Page 1 of 1 Page ID #:163

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          CV19-608-CAS(AFMx)                                                 Date   February 26, 2020
 Title             ATARI INTERACTIVE, INC. v. HYPERKIN, INC.



 Present: The                     CHRISTINA A. SNYDER, U.S. DISTRICT JUDGE
 Honorable
                 Patricia Blunt                             Laura Elias                              N/A
                 Deputy Clerk                        Court Reporter / Recorder                     Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                         Keith Wesley                                            Jason Chuan
                                                                               H.G. Robert Fong
 Proceedings:                 TELEPHONE FURTHER STATUS CONFERENCE RE: SETTLEMENT
                              AND CASE

      Hearing held by telephone and counsel are present. The Court confers with
counsel, as stated in Court and on the record. The parties are unable to settle.

       The Court grants the parties request to continue the Expert Discovery Cutoff Date
to March 27, 2020 and the Last Date to File Dispositive Motions to April 17, 2020. All
other dates shall remain the same.




                                                                                             00      :      08

                                                               Initials of Preparer                PB




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
